Citation Nr: 9933787	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-36 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include the issue of whether waiver of 
recovery is precluded by bad faith.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
February 1963 to May 1966, and from January 1969 to June 
1970; he apparently was a member of the Marine Corps Reserve 
in between his periods of service.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1993 decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Committee found that the appellant's actions leading to 
the default constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.

The Board remanded the case, in April 1998, for an accounting 
of the Secretary's actual total loss following resale of the 
property in August 1993, as well as for readjudication of the 
Committee's bad faith determination in light of recent 
judicial precedent, see Richards v. Brown, 9 Vet. App. 255 
(1996), applicable to the adjudication of bad faith cases.  
The RO undertook the requested development and in a 
subsequent decision, issued in July 1999, by Supplemental 
Statement of the Case (SSOC), the Committee again determined 
that collection of the outstanding indebtedness, in the 
original amount of $21,172.49 ($35,808.16 less the $14,635.67 
credit from the August 1993 resale), plus accrued interest 
thereon, was precluded because of the appellant's bad faith.

As indicated by the July 1999 SSOC, an accounting was 
provided to the appellant in July 1998, and the appellant 
stated in a telephone conversation in October 1998 that he 
did not want to dispute the indebtedness.  He did not 
thereafter disagree with the amount, and that issue is not 
before the Board.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

The Board notes that the appellant, after requesting a Travel 
Board hearing in his VA Form 9, Appeal to the Board, was 
scheduled for such a hearing in July 1995.  Shortly before 
that hearing was to be held, the appellant asked for the 
hearing to be rescheduled.  The hearing was rescheduled for 
April 16, 1996; however, the appellant failed to report for 
the hearing.  Pursuant to 38 C.F.R. § 20.702(d), the case 
will be processed as though the request for a hearing had 
been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.

2.  There was a default in the appellant's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness currently 
assessed at $21,172.49, plus accrued interest.

3.  The evidence shows that the appellant arranged for a 
refunding of the mortgage loan through the VA after the 
original mortgagor had filed foreclosure papers in court, but 
the appellant never made any of the required monthly mortgage 
payments for, and after, August 1990, despite the fact that 
he continued to live in the house until March 1993.

4.  The appellant incurred additional consumer debt in 1991 
and 1992, and he paid other debt payments between August 1990 
and March 1993.

5.  The appellant's actions in continuing to reside in this 
home while withholding the required monthly mortgage 
payments, in incurring additional consumer debt, and in 
paying off other debts are representative of deceptive and 
unfair dealing by one seeking to gain thereby at another's 
expense with knowledge of the likely consequences.  These 
actions of the appellant resulted in a direct loss to the 
Government.




CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.954(a) (1999).

2.  The appellant's bad faith conduct causing the loan 
guaranty indebtedness at issue precludes consideration of 
waiver of the indebtedness as a matter of law.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.

The appellant obtained a 30-year mortgage loan from the VA to 
finance the purchase of a home in Orlando, Florida in June 
1989.  In October 1990, the lender filed a Notice of Default 
indicating that the appellant had not paid the mortgage since 
August 1990.  The reason given by the appellant for the 
delinquency was decreased income due to job difficulties.  A 
repayment plan was initiated, but the lender filed a second 
Notice of Default showing default as of September 1990.  A 
foreclosure complaint against the appellant was filed in 
Orange County Court by the mortgagor in March 1991.  Shortly 
thereafter, in May 1991, the appellant was informed by the VA 
that his request for refunding of the loan had been approved 
and that he was to begin payment on July 1, 1991; there is no 
evidence of record to show that this letter was returned as 
undeliverable.  The appellant did not subsequently pay any of 
the mortgage payments due.  He testified at his November 1993 
personal hearing that he continued to reside in the house 
until March 1993.  See Hearing Transcript p. 16.

The appellant also testified at that hearing that he never 
received any notice that he was to begin repayment in July 
1991, and that he had not set aside any monies to pay for the 
refunded mortgage payments.  He stated that that he lived in 
the house for a year, knowing that the loan was refunded, and 
did not make any payments at all.  See Hearing Transcript p. 
10.  The appellant and his spouse both testified that other 
bills were being paid during that period, although some may 
have been paid late.  See Hearing Transcript pp. 19-20.

Review of the evidence of record reveals that the appellant 
submitted a VA Form 4-5655, Financial Status Report, to the 
RO in August 1993.  The appellant indicated on this report 
that he had opened a charge account with Sears in 1990; that 
he purchased a computer on an installment contract in 1990, 
of which approximately 20 percent had been repaid; that he 
took out an $8,000 auto loan in 1991, of which approximately 
half had been repaid; and that he was liable for a school 
loan taken out in 1992, of which a third had been repaid.  He 
also indicated that his spouse was working between September 
1991 and March 1993.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt.  
38 U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

A clear preponderance of the evidence of record objectively 
demonstrates that the appellant's actions giving rise to the 
loan guaranty indebtedness at issue constitute bad faith.  
The evidence indicates that the appellant began to have 
difficulty in mid-1990 with making the increased payments 
necessitated by the insufficient escrow amount calculated 
into the original mortgage payment by the mortgagor.  After 
the second Notice of Default, the appellant contacted the VA 
for assistance and a VA Form 26-6850 indicates that the 
appellant had spoken with a VA loan service representative on 
a number of occasions between November 1990 and April 1991; 
these calls included discussions about the possibility of 
refunding.  The appellant knew that he had requested 
refunding, but he denies having received any notice of it 
being approved until January 1992.  However, the appellant 
testified that he lived in the house without making any 
payments even after he knew of the refunding.  Furthermore, 
the Financial Status Report filed by the appellant in August 
1993 reveals that the appellant's spouse began working in 
September 1991, bringing additional income into the household 
until March 1993, and that the appellant took on additional 
debt in 1991, after he was aware that he had not paid the 
mortgage since August 1990, and again in 1992, after he was 
aware of the refunding.  That Financial Status Report also 
reveals that the appellant was repaying those debts; at the 
same time, he was not repaying the mortgage loan- yet he was 
still living in the mortgaged home, essentially rent-free for 
a total of almost three years (August 1990 to March 1993).

In obtaining the VA guaranteed loan, the appellant promised 
to indemnify VA for any loss which might result from a 
default in payments on that loan (and that is the basis of 
the debt which he is now obligated to pay VA).  The 
appellant's knowledge of the likely consequences may 
certainly be assumed based upon the appellant's own 
statements of having contacted the lender and VA to explain 
the reasons for his actions when he initially defaulted on 
the loan and upon the documented telephone calls that 
occurred between November 1990 and April 1991, in which the 
appellant was warned of the consequences (foreclosure and 
debt to VA) by VA prior to foreclosure.  

On the basis of these findings, the Board concludes that the 
totality of the appellant's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
His deceptive dealing is shown by his failure to comply with 
opportunities he was provided by the holder and VA to avoid 
foreclosure and by the fact that he continued to live in the 
property for over a year after he admits knowing of the 
refunded mortgage (and almost three years after his initial 
his default) and retained the proceeds.  It is also shown by 
the fact that he did not make payments when his financial 
information showed an apparent ability to make them- since he 
was able to incur and pay other debt.  His failure in these 
regards led to the foreclosure on this property and resulted 
in a substantial loss to the Government.  The result of his 
actions taken in connection with his default is deemed by the 
Board to have been foreseeable given the course of events.  
These facts negate any personal mitigating factors claimed on 
appeal and, therefore, will not serve to form a basis to 
absolve the bad faith demonstrated in this case.

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of his actions, and all 
of the evidence on file, including the appellant's own 
written statements and testimony, clearly demonstrate that he 
willfully incurred additional debt after defaulting on the 
mortgage and after he refunded the mortgage and that he 
subsequently made payments to his other debtors without 
paying for the house in which he was living- even though his 
spouse was bringing additional income into the household.  
These actions directly resulted in the foreclosure and direct 
financial loss to the Government of the amount at issue in 
this case.  

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c);  
38 C.F.R. §§ 1.964, 1.965.





ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, currently assessed at $21,172.49, plus accrued 
interest, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

